WRIT OF MANDATE
TO: HONORABLE WILLIAM H. WOODLAND, District Judge of the Sixth Judicial District of the State of Idaho:
GREETINGS:
WHEREAS, it appears from a PETITION to this Court supported by an AFFIDAVIT that the Respondent has revoked his written acceptance of the Petitioner’s conditional plea of guilty under an agreement with the State, dated September 27, 1988, limiting the sentence which could be imposed, and that Respondent refuses to sentence the Petitioner pursuant to said conditional plea and agreement, and
WHEREAS, the Court issued an ALTERNATIVE WRIT OF MANDATE on December 16, 1988, directing the Respondent to show cause why he should not be permanently and absolutely commanded to accept the conditional plea of guilty and sentence the Petitioner within the limits of the CONDITIONAL PLEA PURSUANT TO IDA- [¶] CRIMINAL RULE 11 which was accepted by the Respondent in writing on September 27, 1988; and the Respondent having filed his ANSWER to the PETITION, and the parties having filed briefs and having presented oral argument as required by Order of the Court, and
WHEREAS, the Court has determined that it is undisputed that the Respondent accepted the CONDITIONAL PLEA of the Petitioner by executing the written ACCEPTANCE OF AGREEMENT dated the 27th day of September, 1988; and the Court rules as a matter of law that after a conditional plea of guilty has been accepted by a trial court pursuant to Rule 11(d)(2) I.C.R., the rule requires that the trial court cannot thereafter revoke the acceptance of the conditional plea of guilty,
NOW, THEREFORE, IT IS HEREBY ORDERED, that the PETITION FOR WRIT OF MANDATE be, and the same is hereby, granted.
NOW, THEREFORE, THE RESPONDENT DISTRICT JUDGE IS HEREBY COMMANDED, after service of this Writ upon you, to accept the conditional plea of guilty of the Petitioner in accordance with your ACCEPTANCE OF AGREEMENT dated the 27th day of September, 1988, and sentence the Petitioner in the case of State of Idaho vs. James Louis Holland, Case No. M-1469 pending in your court, within the limits of his CONDITIONAL PLEA PURSUANT TO IDAHO CRIMINAL RULE 11 and the written ACCEPTANCE OF AGREEMENT signed by you on the 27th day of September, 1988.
IT IS FURTHER ORDERED, that Respondent is directed to comply with this WRIT within a reasonable time after conducting appropriate hearings.
IT IS FURTHER ORDERED, that the Clerk of the Court is directed to serve true copies of this WRIT by mail upon the Respondent, the Honorable William H. Woodland, and counsel of record.
By Order of the Supreme Court
/s/ Allan G. Shepard
Allan G. Shepard, Chief Justice